DETAILED ACTION
	Claims 18-22 are amended.
The nonstatutory double patenting rejection made upon claims 18-22 have been withdrawn based upon Applicants Terminal Disclaimer filed on 4/18/22.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “US”, this is believed to be an typographical error and should read “UE”.  Appropriate correction is required.

Response to Arguments
	Applicant arguments and amendments filed on 4/18/22 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al US (200180199278) in view of Cho et al US (2018139762) and in further view of Zong US (20190021047).
(Currently Amended) Regarding claim 18, Duan et al teaches a radio access network node comprising: a memory configured to store instructions; and a processor configured to execute the instructions to: mobility management (See Fig. 4, RAN Node and MME/SGSN, DCN information (slice) is sent to the RAN Node), a message for configuring with at least one network slice supported by the mobility management node, wherein the message comprises first information for the at least one network slice (see Fig. 1, paragraph [0100]-[0103], A DCN corresponding to a single network slice may be defined as a set of function entities supporting a communications service requirement in a specific scenario, for example, a mobility management entity (MME for short) on a 4G network and a serving GPRS support node (SGSN for short) on a 3G network. Step 103: Send information about the to-be-accessed DCN to the access network device, so that the access network device determines a core network device according to the information about the to-be-accessed DCN).  Duan further teaches sending slice information via a broadcast message (see paragraph [0169]-[0170]).  However they do not explicitly teach the use of BCCH as further recited in the claim.  Conversely Cho et al teaches such limitations; send over a Broadcast Control Channel (BCCH) to a User Equipment (UE), second information indicating the at least one network slice (see paragraph [0115]-[0116], a BCCH is used to transmit system information to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior the effective filing date of the invention to have combined the teachings of Duan with the use of a BCCH as taught by Cho et al.  The motivation for this would have been to create efficient use of radio resources during transmission (see paragraph [0165]).  Although Duan et al and Cho et al teach the limitations above they fail to explicitly teach the use of RRC as further recited in the claim.  Conversely Zong teaches such limitations; the UE, a Radio Resource Control (RRC) setup complete message comprising third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal) ; (see paragraph [0042], A computer-readable storage medium may store a computer-executable instruction); mobility management (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al and Cho et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).  
(Currently Amended) Regarding claim 19, Duan et al teaches a communication method in a radio access network node (See Fig. 4, RAN Node and MME/SGSN, DCN information (slice) is sent to the RAN Node), the method comprising: receiving, from a mobility management node, a message for configuring with at least one network slice supported by the mobility management node, wherein the message comprises first information for the at least one network slice (see Fig. 1, paragraph [0100]-[0103], A DCN corresponding to a single network slice may be defined as a set of function entities supporting a communications service requirement in a specific scenario, for example, a mobility management entity (MME for short) on a 4G network and a serving GPRS support node (SGSN for short) on a 3G network. Step 103: Send information about the to-be-accessed DCN to the access network device, so that the access network device determines a core network device according to the information about the to-be-accessed DCN). Duan further teaches sending slice information via a broadcast message (see paragraph [0169]-[0170]).  However they do not explicitly teach the use of BCCH as further recited in the claim.  Conversely Cho et al teaches such limitations; sending over a Broadcast Control Channel (BCCH) to a User Equipment (UE), second information indicating the at least one network slice (see paragraph [0115]-[0116], a BCCH is used to transmit system information to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior the effective filing date of the invention to have combined the teachings of Duan with the use of a BCCH as taught by Cho et al.  The motivation for this would have been to create efficient use of radio resources during transmission (see paragraph [0165]).  Although Duan et al and Cho et al teach the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; receiving, from the UE, a Radio Resource Control (RRC) setup complete message comprising third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal); and selecting a mobility management node specific for the first network slice based on the third information (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al and Cho et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).   
(Currently Amended) Regarding claim 20, Duan et al teaches a User Equipment (UE) a memory configured to store instructions; and a processor configured to execute the instructions to: (see Fig. 4, paragraphs [0123]-[0139], the RAN node sends a second message to the UE, where the second message includes first DCN information, and the first DCN information includes the type of the at least one DCN that can be accessed by the RAN node). Duan further teaches sending slice information via a broadcast message (see paragraph [0169]-[0170]).  However they do not explicitly teach the use of BCCH as further recited in the claim.  Conversely Cho et al teaches such limitations; receive, over a Broadcast Control Channel (BCCH) (see paragraph [0115]-[0116], a BCCH is used to transmit system information to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior the effective filing date of the invention to have combined the teachings of Duan with the use of a BCCH as taught by Cho et al.  The motivation for this would have been to create efficient use of radio resources during transmission (see paragraph [0165]).  Although Duan et al and Cho et al teach the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; and send comprising third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal), US is served by a mobility management node which is selected by the radio access network node based on the third information indicating the first network slice, (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al and Cho et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).   
(Currently Amended) Regarding claim 21, Duan et al teaches a communication method for a User Equipment (UE), the method (see Fig. 4, paragraphs [0123]-[0139], the RAN node sends a second message to the UE, where the second message includes first DCN information, and the first DCN information includes the type of the at least one DCN that can be accessed by the RAN node). Duan further teaches sending slice information via a broadcast message (see paragraph [0169]-[0170]).  However they do not explicitly teach the use of BCCH as further recited in the claim.  Conversely Cho et al teaches such limitations; receiving over a Broadcast Control Channel (BCCH) to a User Equipment (UE), second information indicating the at least one network slice (see paragraph [0115]-[0116], a BCCH is used to transmit system information to the UE).  Therefore it would have been obvious to a person of ordinary skill in the art prior the effective filing date of the invention to have combined the teachings of Duan with the use of a BCCH as taught by Cho et al.  The motivation for this would have been to create efficient use of radio resources during transmission (see paragraph [0165]). Although Duan et al and Cho et al teach the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; and sending comprising third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal), wherein the UE mobility management (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al US (200180199278) and in further view of Zong US (20190021047).
(Currently Amended) Regarding claim 22, Duan et al teaches a communication system, comprising: a radio access network node; a User Equipment (UE) mobility management (See Fig. 4, UE, RAN Node and MME/SGSN, DCN information (slice) is sent to the RAN Node) to: receive, from the mobility management mobility management node wherein the message comprises first information for the at least one network slice (see Fig. 1, paragraph [0100]-[0103], A DCN corresponding to a single network slice may be defined as a set of function entities supporting a communications service requirement in a specific scenario, for example, a mobility management entity (MME for short) on a 4G network and a serving GPRS support node (SGSN for short) on a 3G network. Step 103: Send information about the to-be-accessed DCN to the access network device, so that the access network device determines a core network device according to the information about the to-be-accessed DCN).  Although Duan et al teaches the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; the UE is configured to: receive second information indicating the at least one network slice, from comprising third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal), and the radio access network node is further configured to: select a mobility management node specific for the first network slice based on the third information indicating the first network slice (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).  

Remarks
	The Applicant argues:
		Neither of the cited references, either alone or in combination, teach or suggest at least: a radio access network node configured to: “send over a Broadcast Control Channel (BCCH) to a
User Equipment (UE), second information indicating the at least one network slice,” as recited.
	In response, the Examiner respectfully submits:
		This argument is now moot in view of new grounds of rejection.  Please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478